Citation Nr: 1117003	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk





INTRODUCTION

The Veteran had active service from October 1978 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's service-connected seizure disorder has been manifested by at least one major seizure in the last two years and an average of about two major seizures per year.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial 40 percent evaluation for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.121, 4.122, 4.124(a), Diagnostic Codes 8910, 8911 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).
The increased-rating claim herein arises from the Veteran's disagreement with the initial evaluation following the RO's grant of service connection for a seizure disorder.  Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Therefore, no further notice was needed under the VCAA with regard to the Veteran's continuing claim for a higher initial disability rating for a seizure disorder.

As to VA's duty to assist, the RO obtained the Veteran's service treatment records, private treatment records, and VA Medical Center (VAMC) treatment records.  Additionally, the Veteran was afforded VA examinations in November 2005 and November 2009. 

The Board therefore finds that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.




B.  Facts and Analysis

The Veteran contends he is entitled to an initial evaluation in excess of the currently assigned 20 percent evaluation for his seizure disorder.  He was awarded service connection for a seizure disorder in the January 2006 rating decision that is the subject of this appeal, and the RO granted a 10 percent evaluation.  The RO subsequently granted a 20 percent evaluation in June 2010, effective September 12, 2005.

Evaluations for a seizure disorder are assigned pursuant to 38 C.F.R. § 4.124(a), Diagnostic Codes 8910, 8911 (2010).  Under Diagnostic Code 8910, for grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with  unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124(a).

Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, the seizures must be witnessed or verified at some time by a physician to warrant a rating.  Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  Id.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

Under the general formula for major and minor epileptic seizures, a 20 percent evaluation is assigned when there is at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124(a), Diagnostic Codes 8910, 8911 (2010).

The next higher rating of 40 percent is warranted when there is at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Id.  A 60 percent rating is warranted when there is an average of at least 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  Id.

Next, an 80 percent evaluation is warranted when there is an average of at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  Id.  Lastly, an 100 percent evaluation is warranted when there is an average of at least 1 major seizure per month over the last year.  Id.

Note (1) to the General Rating Formula for Major and Minor Epileptic Seizures provides that, when continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Note (2) provides that, in the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  Note (3) provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124(a).

The Veteran contends that he meets the criteria for a higher evaluation because the evidence establishes the occurrence of major seizures at least twice a year, and in some instances, the seizures occur more frequently.

The Board has reviewed the medical evidence covering the time period on appeal, and finds that the record is in approximate balance as to whether the criteria for a 40 percent evaluation have been demonstrated by the evidence. 

The Veteran was afforded a VA examination in November 2005.  The VA examiner noted that the Veteran had been seizure-free for the last 2 years and had been taking daily medication for his seizure disorder.  In addition, the VA examiner documented that the Veteran reported that he averages about one generalized seizure per year and has a restricted driver's license due to his epilepsy.  One month later, a VAMC treatment record dated December 2005 indicates the Veteran had a grand mal seizure and lost two teeth in the process.  
 
In 2006, private medical records and VAMC treatment records indicate that the Veteran had at least five seizures.  In March 2006, the Phoenix Fire Department entered a call for service because the Veteran had a seizure.  Subsequently, in July 2006, the Phoenix Fire Department received another call for service because of a seizure.  A few months later, VAMC records indicate that the Veteran had two seizures around August 2006.  Subsequently, a record from St. Luke's Medical Center dated October 2006 shows that a physician in the Emergency Department determined the Veteran had a seizure.  However, this record does not provide details regarding the date or nature of the seizure.

In 2007, the Veteran had at least one seizure.  A VAMC treatment record indicates that the Veteran believed he had a seizure around March 2007 that lasted about two minutes when he "simply felt funny and fell."  In August 2007, the Veteran denied any other seizure episodes to a VA medical provider but reported that he had been feeling "funny."

Next, in September 2008, the Veteran was diagnosed with a seizure disorder by the Maricopa Medical Center.  It is unclear whether the Veteran had a seizure episode around this date.  In October 2008, a VAMC treatment record indicates that the Veteran had a grand mal seizure and went to the county hospital.  Thus, it appears that the Veteran had at least one grand mal seizure in 2008 and possibly another seizure in the Fall of 2008.

In January 2009, the Veteran informed a VA medical provider that he has about one seizure each year.  A VA medical provider recorded in June 2009 that his last seizure occurred in October 2008.  A VA Homeless Program assessment dated September 2009 also indicates that the Veteran has about one seizure per year.  

In addition, the Veteran was afforded a VA examination in November 2009.  According to the VA examiner, the Veteran indicated that he experiences seizure episodes marked by a loss of consciousness, eyes rolling back in his head, and generalized tonic-clonic spells that last for about 15 minutes.  The VA examiner also noted that the Veteran took medication for his seizures and reported that he is unable to work because he cannot drive.  In addition, the VA examiner stated that the Veteran "has about 4 seizures a year" and opined that the Veteran has generalized tonic-clonic seizures and appears to be "moderately impaired due to this disorder."

More recently, in January 2010, the Veteran informed a VA medical provider that the seizure medication has effectively controlled his seizures and that he only had one seizure in the past year.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether an increased initial evaluation is warranted for a seizure disorder.  According to private and VA medical records, the Veteran averaged about 2 seizures per year from 2005 to 2009.  It is unclear whether these seizures were major seizures.  In particular, the evidence shows that he had about 1 seizure per year, except in 2006, when he had about 5 seizures.  A VA examiner noted in November 2009 that the Veteran has about 4 seizures a year, but did not record whether these were major or minor seizures.  In contrast, the Veteran reported to VA workers on a couple of occasions in 2009 that he only has about 1 seizure per year.  

Giving the benefit of the doubt to the Veteran, the Board finds that his seizures can generally be characterized as "major."  Medical providers specifically labelled some of the Veteran's seizures as grand mal, and 38 C.F.R. § 4.124(a) states that the predominating type of epilepsy is to be rated in the presence of major and minor seizures.  Further, the VA examiner in November 2009 noted that the Veteran's seizures are characterized by generalized tonic-clonic convulsions with  unconsciousness, which fits the criteria for major seizures under 38 C.F.R. 		 § 4.124(a).  In addition, the Veteran has about 2 seizures per year on average.  For these reasons, the Board finds that the evidence is in approximate balance between a 20 percent and 40 percent evaluation for seizure disorder.  Applying the benefit of the doubt in favor of the Veteran, the Board thus finds that a grant of a 40 percent evaluation for a seizure disorder is warranted. 

The next higher, 60 percent rating is not warranted because the evidence does not show at least 1 major seizure in the last 6 months or 2 in the last year; or 9 to 10 minor seizures a week.  In addition, the Veteran does not meet the criteria for an 80 percent rating because there is no evidence that he averaged at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  Although a VA examiner noted in November 2009 that the Veteran has about 4 seizures per year, the Veteran reported on other occasions that he averages about 1 seizure per year and the medical evidence indicates that he has about 1 to 2 seizures per year on average.  

Moreover, the Board has considered the Veteran's complaints of having episodes of unconsciousness and other symptoms, and acknowledges that he is competent to give evidence about the symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Veteran's reported symptoms are included in the assessment of whether he meets the criteria of a higher assigned evaluation.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected seizure disorder, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claim period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected seizure disorder warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  In addition, the Board acknowledges that the Veteran claims that he cannot work alone or drive due to his disorder and that he informed the VA examiner that he is unemployed because he cannot drive.  However, the evidence does not indicate that the Veteran's disorder limits his ability to function at work.  Moreover, the Board has carefully analyzed the schedular criteria above, and the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

A 40 percent evaluation for a seizure disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


